Crowni-iart, J.
We have set out in full the instruction of the trial court to the jury on the question of the negligence of the plaintiff’s truck driver. As applicable to the *487question submitted the charge seems to be full and complete and to correctly state the law. The answer of the jury to the question is sustained by credible evidence. The order of the circuit court is therefore correct.
There were exceptions to other portions of the charge which, standing alone, might be objectionable. But taking the charge on the specific question in issue, it correctly stated the law, and we think the jury could not have been misled by portions of the charge directed to other questions submitted.
By the Court. — The judgment of the circuit court is affirmed.